DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 29, 2021 has been entered.
 Claim Objections
Claims 1 and 3 are objected to because of the following informalities: regarding claim 1, line 5, after “portion” insert - - of the electrical connector- -; regarding claim 3, line 1 change “A”  to - -An electrical--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, it is unclear to the Examiner if “a rear leg” in claim 21 is the same “a rear leg” of claim 1?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamoto 6,347,031.  Regarding claim 1, Kawamoto  discloses an  electrical connector 1 comprising: a first contact portion 24; and a second contact portion 14 (best seen in figs 2a-2b, though not numbered), wherein the electrical connector is configured to hold a linear conductor 4 by the first contact portion 24 and the second contact portion 14, when the linear conductor is inserted through an insertion portion, wherein the first contact portion 24 is a surface formed in a pressing portion 16 configured to be deformed elastically to press the linear conductor against the second contact portion 14, and the surface 24 is not a distal edge of the pressing portion, and wherein the second contact portion  14 is formed in a fixed portion which is not deformed elastically and the second contact portion has at least one edge portion  (see fig. 1a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-115213 (JP’213) in view of WO2010/146525 (WO2010) and Kawamoto 6,347,031. Regarding claim 1, JP’210 discloses an electrical connector  comprising a first contact portion  (at 24 in fig 4)  and a second contact portion 20a, wherein the connector is configured to hold a linear conductor  40 by the first contact portion and the second contact portion, when the linear conductor is inserted through an insertion portion 6, wherein the first contact portion is a surface 24c formed in a pressing portion 24a configured to be deformed elastically to press the linear conductor against the second contact portion, and wherein the second contact portion is formed in a fixed portion ( front portion of 20 underneath 24a portion) which is not deformed elastically and the second contact portion has at least one portion 20a. JP’213  does not disclose the surface not being a distal edge of the pressing portion nor the second contact portion being an edge portion.
 However, electrical connectors  having surfaces not being a distal edge of a pressing portion  and connectors with edge portions are well known in the art as evidenced by Kawamoto  and WO2010 respectively. Kawamoto discloses an electrical connector having a  first contact portion surface 24 formed in a pressing portion 16 configured to be deformed elastically to press a linear conductor against a second contact portion, and the surface is not a distal edge 23 of the pressing portion 16.  WO2010 discloses an electrical connector having first and second contact portions B, A wherein the second portion A having an edge portion A5. It would have been obvious to one of ordinary skill in the art to modify the connector of JP’213  by providing a surface of a pressing portion that is not a distal edge as taught by Kawamoto to form a crest  to prevent damage to the top of the conductor. And also obvious to one of ordinary skill in the art to 
Regarding claim 2, JP further comprises: a front leg 28 and a rear leg 30 which are provided at a front position and a rear position in an insertion direction, respectively; and a connecting portion ( rear portion of 20, see fig. 4) which connects the front leg and the rear leg to each other, wherein: the second contact portion is provided in the connecting portion. 
Regarding claim 4, the edge portion includes a lateral edge portion which extends so as to intersect with the insertion direction when viewed from a side of the pressing portion.
Regarding claim 5, the connecting portion branches into two portions (front portion and rear portion )  at a front-rear halfway position in the insertion direction, and the lateral edge portion is provided in a portion (portion between 20a, 20a in fig. 4 of JP) from which the two portions branch off.
Regarding claim 6, the connecting portion includes a portion that is inclined so that the lateral edge portion is convex toward the pressing portion, see fig. 4 of JP.
Regarding claim 7, the edge portion includes a longitudinal edge portion which extends in the insertion direction when viewed from the a side of the pressing portion.
Regarding claim 8, JP discloses the longitudinal edge portion is curved so as to be convex toward the pressing portion.
Regarding claim 9, JP discloses the longitudinal edge portion is respectively provided on both of left side and right side of the insertion direction when viewed from the side of the pressing portion.
Regarding claim 10, JP discloses the pressing portion 24a is a plate spring portion that is inclined with respect to the insertion direction so as to come closer to the edge portion as a 
Regarding claim 11, JP discloses the connector is made of a sheet-metal part.
Regarding claim 3,  JP discloses a connector 12 for holding a linear conductor 40 inserted therein, comprising:  a front guide portion including an insertion portion (see figs. 5 and 6); a front leg 28 and a rear leg 30 which are provided at a front position and a rear position in an insertion direction, respectively; a connecting portion 20 which connects the front leg and the rear leg to each other; and a pressing portion 24a configured to press the linear conductor against the connecting portion by a surface 24c when the linear conductor is inserted into the connector, wherein, the connecting portion 20 has at least one longitudinal portion 20a, and the surface of the pressing portion and the longitudinal portion  are configured to hold the linear conductor between  the surface  24c of the pressing portion and the longitudinal portion 20a.
 JP’213 does not disclose the longitudinal portion of the connecting portion having an edge. Nor the surface of the pressing portion not being a distal edge. However, those features are well known in the art as evidenced by WO2010 and Kawamoto respectively. 
WO2010 discloses a connector having first and second contact portions B, A wherein the second portion A having an edge portion A5. It would have been obvious to one of ordinary skill in the art to modify the connector of JP’213 by providing an edge surface for preventing sliding as taught by WO2010.
 Kawamoto discloses an electrical connector having a  first contact portion surface 24 formed in a pressing portion 16 configured to be deformed elastically to press a linear conductor against a second contact portion, and the surface is not a distal edge 23 of the pressing portion 16. It would have been obvious to one of ordinary skill in the art to modify the connector of 
Regarding claim 12, as modified, the edge portion includes a lateral edge portion which extends so as to intersect with the insertion direction when viewed from a side of the pressing portion.
Regarding claim 13, the connecting portion branches into two portions (front portion and rear portion )  at a front-rear halfway position in the insertion direction, and the lateral edge portion is provided in a portion (portion between 20a, 20a in fig. 4 of JP’213) from which the two portions branch off.
Regarding claim 14, the connecting portion includes a portion that is inclined so that the lateral edge portion is convex toward the pressing portion, see fig. 4  of JP’213.
Regarding claim 15, as modified the edge portion includes a longitudinal edge portion which extends in the insertion direction when viewed from a side of the pressing portion.
Regarding claims 16 and 20, as modified the longitudinal edge portion is curved so as to be convex toward the pressing portion.
Regarding claim 17, as modified the longitudinal edge portion is respectively provided on both of left side and right side of the insertion direction when viewed from the side of the pressing portion.
Regarding claim 18, the pressing portion is a plate spring portion that is inclined with respect to the insertion direction so as to come closer to the edge portion as a position goes toward its tip, and a gradient of a tip portion of the pressing portion is smaller than that of a base portion thereof (see fig. 6 of JP’213). 
Regarding claim 19, JP’213 discloses the connector is made of a sheet-metal part. 
.
Response to Arguments
Applicant's arguments filed Jan.29, 2021 have been fully considered but they are not persuasive. In response to applicant’s argument that neither JP 2015-115213 (JP’213) nor WO2010/146525 disclose the surface is “not a distal edge”. Examiner responds, the feature is disclosed by Kawamoto.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833